Title: To George Washington from Charles-François, vicomte Du Buysson des Aix, 2 September 1780
From: Du Buysson des Aix, Charles-François, vicomte
To: Washington, George


                        
                            Sr
                            Hilsborough Sept. 2d 1780
                        
                        the Baron Requested me in his last moment to Inform Your Excellency of the Particulars of His Death, I must
                            Begge leave for this moment to refer You to the letter wrote to Colo. Hamilton, I think it will be
                            Improper in me to say more on the subject, Except Your Excellency should think Proper in that Case at my Arrival at
                            Philadelphia I shall be ready to Enlarge.
                        being myself wounded in Both hand and Arm and Very much Brused in the Brest I have
                            Obtained leave to Go to Philadelphia to Sollecet my Exchange for Lt Col. Hamilton but I have been Informed since how
                            Powerfull he is with the Indians and how hurtfull it may be to the states if I have not any other way to Go to france I am
                            Determined not to make any Proposals of that sort and had rather suffer than be Hurtfull to this Country—if Your Excellency
                            can Obtain my Exchange in any way that is not Injurous to this Country I should Esteem it as Great A favor as Can
                                render my Present Circumstance to Done to me and Ever remain with the Greatest
                            respect and Esteem Your Excellencys most Obedient and Very Humble servent
                        
                            Le Chr Dubuysson

                        
                    